[Cite as State v. Powe, 2014-Ohio-478.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      27163

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ORLANDO L. POWE                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 01 06 1516

                                 DECISION AND JOURNAL ENTRY

Dated: February 12, 2014



        WHITMORE, Judge.

        {¶1}     Defendant-Appellant, Orlando Powe, appeals from the judgment of the Summit

County Court of Common Pleas. This Court affirms.

                                                 I

        {¶2}     In 2002, a jury found Powe guilty of felony murder, felonious assault, and child

endangering. The court declined to sentence Powe on the felonious assault count, as it merged

with the felony murder count. The court sentenced Powe to 15 years to life on the felony murder

count and 8 years on the child endangering count. The court further ordered that the sentences

run consecutively for a total sentence of 23 years to life in prison. Powe appealed from his

convictions, and this Court affirmed. See State v. Powe, 9th Dist. Summit No. 21026, 2002-

Ohio-6034.

        {¶3}      On September 14, 2012, Powe filed a motion to merge his sentences as allied

offenses of similar import. The State moved to dismiss Powe’s motion as an untimely petition
                                                 2


for post-conviction relief (“PCR”), and the trial court denied the motion.          Although Powe

attempted to appeal from the court’s denial of his motion, this Court dismissed his appeal due to

his failure to file a brief. See State v. Powe, 9th Dist. Summit No. 26716 (Aug. 13, 2013).

       {¶4}    After this Court dismissed Powe’s attempted appeal, Powe filed a motion to

vacate or set aside his sentence. Powe argued in his motion that his sentence was contrary to

law, as he had been sentenced to allied offenses of similar import. On October 24, 2013, the trial

court denied Powe’s motion.

       {¶5}    Powe now appeals from the trial court’s judgment and raises one assignment of

error for our review.

                                                 II

                                       Assignment of Error

       THE TRIAL COURT ERRED WHEN THEY (sic) DENIED THE
       APPELLANT’S MOTION TO VACATE OR SET ASIDE ILLEGAL AND
       IMPROPER SENTENCE IN VIOLATION OF §2941.25, AND IN VIOLATION
       OF APPELLANT’S FIFTH AMENDMENT RIGHT NOT TO BE SUBJECTED
       TO DOUBLE JEOPARDY[.]

       {¶6}    In his sole assignment of error, Powe argues that the trial court erred by denying

his motion to vacate or set aside his sentence. Specifically, he argues that his sentence is void

because the court failed to merge his offenses as allied offenses of similar import. We disagree.

       {¶7}    This Court has held that “the failure to merge allied offenses of similar import

does not result in a void sentence, but ‘instead results in plain error.’” State v. Bryant, 9th Dist.

Summit No. 26774, 2013-Ohio-4996, ¶ 6, quoting State v. Abuhilwa, 9th Dist. Summit No.

25300, 2010–Ohio–5997, ¶ 8. In Bryant, we rejected the appellant’s argument that his sentence

was void due to its alleged inclusion of allied offenses. Id. We further held that, because the

appellant’s sentence was not void “his motion to vacate [his] sentence [was properly] reclassified
                                                  3


as a petition for post-conviction relief.” Id., citing State v. Reynolds, 79 Ohio St.3d 158, 160

(1997).

          {¶8}   Much like the appellant in Bryant, Powe claims that his sentence is void because

the trial court sentenced him to allied offenses. As previously explained, however, a trial court’s

failure to merge allied offenses does not result in a void sentence. Bryant at ¶ 6. Consistent with

Bryant, Powe’s motion to vacate or set aside his sentence must be reclassified as a PCR petition.

Id.

          {¶9}   Generally, this Court reviews a trial court’s denial of a PCR petition for an abuse

of discretion. State v. Cleveland, 9th Dist. Lorain No. 08CA009406, 2009-Ohio-397, ¶ 11.

When a trial court denies a petition solely on the basis of an issue of law, however, this Court’s

review is de novo. State v. Samuels, 9th Dist. Summit No. 24370, 2009-Ohio-1217, ¶ 3.

Whether a defendant’s PCR petition satisfied the procedural requirements set forth in R.C.

2953.21 and R.C. 2953.23 is an issue of law. Id. at ¶ 3-7. Consequently, a de novo standard of

review applies. Id. at ¶ 3.

          {¶10} R.C. 2953.21 establishes procedures for filing a PCR petition.                  R.C.

2953.21(A)(2) provides, in relevant part, that a PCR petition “shall be filed no later than one

hundred eighty days after the date on which the trial transcript is filed in the court of appeals in

the direct appeal of the judgment of conviction * * *.” “An exception to the time limit exists if it

can be shown both that (1) ‘the petitioner was unavoidably prevented from discovery of the facts

upon which the petitioner must rely to present the claim for relief or * * * the United States

Supreme Court recognized a new federal or state right that applies retroactively to persons in the

petitioner’s situation, and the petition asserts a claim based on that right;’ and (2) there is clear

and convincing evidence that, but for the constitutional error at trial, no reasonable trier of fact
                                                 4


would have found the petitioner guilty of the offense.” State v. Daniel, 9th Dist. Summit No.

26670, 2013-Ohio-3510, ¶ 9, quoting R.C. 2953.23(A)(1)(a) and (b). A trial court lacks the

authority to hear an untimely PCR petition that does not meet the requirements set forth in R.C.

2953.23(A). Daniel at ¶ 9.

       {¶11} Powe filed his PCR petition more than 11 years after the filing of the transcript in

his direct appeal. His petition was therefore untimely. Moreover, his petition constituted a

successive petition, as he previously had filed a motion to merge his sentences in September

2012. See Reynolds, 79 Ohio St.3d at syllabus (post-appeal motion to vacate or correct sentence

based on a constitutional error constitutes a PCR petition). Powe never argued that any of the

exceptions set forth in R.C. 2953.23(A) apply here. Because Powe failed to demonstrate that his

PCR petition satisfied R.C. 2953.23(A)’s requirements for untimely and successive petitions, the

trial court lacked the authority to consider the merits of his petition. See Daniel at ¶ 9-10; State

v. Kyle, 9th Dist. Summit No. 25974, 2012-Ohio-456, ¶ 6-8. Consequently, the court did not err

by denying Powe’s petition. Powe’s sole assignment of error is overruled.

                                                III

       {¶12} Powe’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ORLANDO L. POWE, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.